659 S.E.2d 3 (2008)
STATE
v.
Eddie Lamar TAYLOR.
No. 719A05.
Supreme Court of North Carolina.
February 11, 2008.
Anne M. Gomez, Assistant Appellate Defender, for Eddie Taylor.
William Crumpler, Daniel P. O'Brien, Assistant Attorney Generals, Susan Doyle, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 7th day of February 2008 by Defendant for Leave to File Reply Brief:
"Motion Allowed by order of the Court in conference this the 11th day of February 2008."